     Case 9:20-cv-82147-DMM Document 3 Entered on FLSD Docket 11/23/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                   Southern District of Florida

                                                                )
                                                                )
                                                                )
                    HOWARD COHAN                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                     Civil Action No. 20cv82147
                                                                )
                                                                )
                                                                )
     HEISNER ENTERPRISES PARTNERSHIP,                           )
           d/b/a MCDONALD’S #7974                               )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     HEISNER ENTERPRISES PARTNERSHIP
     C/O HEISNER, MICHELE
     2421 OKEECHOBEE BLVD.
     WEST PALM BEACH, FL 33409


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Jason S. Weiss, Esq.
Weiss Law Group, P.A.
5531 N. University Dr., Suite 103
Coral Springs, Florida 33067


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:      Nov 23, 2020
                                                                                   Signature of Clerk or Deputy Clerk
                                                                                                         s/ Mary Etienne
